Concurring Opinion.
Brack, J.
I concur in the decision, that the complaint was insufficient on demurrer, but I do not think it necessary to decide the dispute concerning the words “plaintiff’s agent.” The entire complaint, including its exhibit, is set out in the opinion of the majority of the court, for the purpose of showing that it alleged a sale and delivery to M. A. Sweeney. It is assumed that the pleader meant to describe him as the defendant’s agent. It is not clearly manifest upon the face of the complaint that he was the defendant’s agent, or that the pleader should have so described him, or intended to do so.